In a letter dated August 4, 2008, to the Clerk of the Appellate Courts, respondent Grant D. Griffiths, of Clay Center, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice in Kansas, pursuant to Supreme Court Rule 217 (2007 Kan. Ct. R. Annot. 330).
At the time the respondent surrendered his license, there were seven cases pending and being investigated by the Disciplinary Administrator s office. Four of the seven cases were set for hearing before a hearing panel appointed by the Kansas Board for Discipline of Attorneys. In the seven cases, there were numerous allegations of lack of competence, lack of diligence and failure to expedite litigation, lack of communication with clients, improperly contacting a person represented by counsel, failure to return an unearned retainer, and failure to cooperate in the disciplinary process. In addition, the respondent admitted that he misappropriated trust funds which were being held in trust for minor children.
The court, having examined the file of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Grant D. Griffiths be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Grant D. Griffiths from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the official Kansas Reports, that the costs herein shall be assessed *958to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2007 Kan. Ct. R. Annot. 337).
Dated this 14th day of August, 2008.